Where exception is taken to a judgment refusing an injunction, under the act of 1870, the clerk shall, within fifteen days from the service of the bill of exceptions, make out a transcript of the record and transmit the same immediately to the supreme court then in session, and if *220not in session, then to the very next session. If the transmission is not immediately made the writ of error will be dismissed. (R.)Injunction. Practice before the Supreme Court. January-Term, 1874.These cases arose upon writs of error to the refusal of injunctions. The bill of exceptions in the fii-st case was certified by the chancellor on January 10th, 1874, filed in the clerk’s office of the superior court and certified by him on January 12th, and filed in the clerk’s office of the supreme court on February 20th, 1874. Service was acknowledged on January 13th.In the second case, the bill of exceptions was cei’tified by the chancellor on October 23d, 1873, was filed in the clei'k’s office of the superior coux'fc on October 25th, cei’tified by him on the 27th of the same month, and filed in the clerk’s office of the supi’eme coux’t on February 20th, 1874. Service was acknowledged on October 25th, 1873.On motion of counsel for defendants, the writ of en’or in each case was dismissed, the court enunciating the principle embraced in the above head-note.